department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx uil last date for filing a petition with the tax_court tax exempt and government entities ‘ division release number release date org dear sir a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the activities of org furthers private interests rather than public interests which is prohibited by sec_1 c -1 d i the net_earnings of org inures to the benefit of private shareholders and individuals which is prohibited by sec_501 c contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter commerce street dallas tx letter do processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district coutt of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosures 886-a - explanation of items commerce street dallas tx letter d0o form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein num schedule no or exhibit year period ended dec 20xx dec 20yy dec 20zz legend org name of organization num ein issue whether the sec_501 exempt status of org a private non-operating foundation be revoked effective january 20xx facts a private non-operating foundation exempt under irc org organization was recognized as sec_501 on february 20xx and effective for the year ending december 20ww per their form_1023 application_for recognition of exemption which was filed in august of 20ww the organization activities would exclusively consist of making grants to other c organizations classified as public_charities for religious charitable educational scientific and literary purposes the organization’s form_1023 also states that the organization would develop operating procedures to ensure that it adheres to the rules of sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 as applicable to private non-operating foundations the form_1023 also states that the foundation will be funded primarily from donations by its founders the organization’s forms 990-pf for years ending december 20xx december 20yy and december 20zz were selected for examination based on information obtained from a promoter in regards to abusive trusts funding analysis analysis of the organization’s books_and_records determined that a majority of the organization’s funding took place in with an original contribution of dollar_figure received from its founders during 20xx the foundation received one additional_contribution of an automobile from its founders with a fair_market_value of dollar_figure no additional contributions were received during years ending 20yy and 20zz in addition to the 20xx contribution the organization also generated a small percentage of total revenue from investment_income during years ending 20xx and 20yy the figures are as follows trustee contributions investment_income total 20xx dollar_figure dollar_figure dollar_figure 20yy 20zz dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expenditure analysis the following figures represent the organization’s expenditure activity for years ending december 20xx and 20yy the organization did not have any disbursement activities during year ending december 20zz form acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein num schedule no or exhibit year period ended dec 20kx dec 20yy dec 20zz disbursements 20xx 20yy e e e grants organizations grants individuals legal fees professional fees travel e e total dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure q dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number during the course of the examination it was concluded that a substantial percentage of the organization’s total expenditures were of a personal nature and conducted for the personal benefit of its trustees and individuals the expenditures in question included the grant made to an individual in 20xx and the travel_expenses paid during 20yy during 20xx the organization donated the automobile received as a contribution from its founders to an individual however the organization did not seek prior grant making authority from the internal_revenue_service nor does it have any established procedures for selecting grantees or expenditure_responsibility the travel_expenses paid_by the foundation were also determined to be for the personal benefit of trustees these expenses primarily consisted of the costs for airfare lodging meals and a car rental for day trip to orlando florida for both of the trustees and their children according to one of the trustees this trip was under taken for the specific purpose of touring two hospitals located in the orlando area for which the foundation was considering making grants to however through further discussions with the trustee it was learned that the two hospital tours were conducted over a two day period with each being roughly hours in duration and no contributions were made to either of these hospitals the organization was also unable or unwilling to provide substantiation for these expenses asset analysis the organization assets consist exclusively of cash and investments which is held in an interest- bearing investment account based on the year-ending statement for 20yy it was concluded that these assets were not properly reflected on the organization’s form_990 and by year ending 20yy the assets held in this account had been depleted and reflected a negative balance per return beginning ending 20k 20yy 20zz dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein num schedule no or exhibit year period ended dec 20xx dec 20yy dec 20zz per exam beginning ending dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure in addition to paying for personal travel_expenses it was also concluded that the trustees withdrew the remainder of the funds from the foundation’s corpus during 20xx and 20yy and utilized these funds for their own personal benefit rather than for conducting the exempt purposes of the foundation the organization was unable or unwilling to provide any documentation to substantiate for_the_use_of these funds see attachment law and analysis sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit or private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of ptivate interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_162-2 states in part that traveling expenses include travel fares meals_and_lodging and expenses incident to travel such as expenses for sample rooms telephone and telegraph public stenographers etc only such traveling expenses as are reasonable and form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended dec 20xx org ein num dec 20yy dec 20zz necessary in the conduct of the taxpayer's business and directly attributable to it may be deducted if the trip is undertaken for other than business purposes the travel fares and expenses incident to travel are personal expenses and the meals_and_lodging are living_expenses is or trip trade_or_business primarily personal in nature depends on is related primarily to the sec_1_162-2 states that whether a taxpayer's facts and circumstances in each case the amount of time during the period of the trip which is spent on personal activity compared to the amount of time spent on activities directly relating to the taxpayer's trade_or_business is an important factor in determining whether the trip is primarily personal if for example a taxpayer spends one week while at a destination on activities which are directly related to his trade_or_business and subsequently spends an additional five weeks for vacation or other personal activities the trip will be considered primarily personal in nature in the absence of a clear showing to the contrary the taxpayers position the organization failed to submit an official protest or respond in any manner to the service’s proposed revocation of its exempt status within the required day timeframe government’s position the organization has failed to meet the operational_test described in sec_1 c -1 c above a substantial percentage of the organization’s total disbursements from 20xx through 20yy were clearly personal in nature and resulted in the total depletion of the foundation’s corpus by 20zz these personal disbursements included payment of expenses and cash disbursements for the benefit of the trustees as well as a grants being provided to individuals for personal reasons as stated in sec_1_501_c_3_-1 an organization will be regarded as opetated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 since the majority of the organization’s disbursements were for personal purposes the organization is clearly not engaging primarily in activities that accomplish exempt purposes under sec_501 further as indicated in sec_1_501_c_3_-1 the organization is not operated exclusively for exempt purposes because a substantial amount of its net_earnings are inuring to trustees of the foundation the organization is also being operated for private rather than public interests since the majority of its total expenditures were personal in nature as stated in sec_1 c - form 886-arev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org ein num schedule no or exhibit year period ended dec 20xx dec 20yy dec 20zz d i an organization is not operated for exempt purposes it interests is being operated for private based on the above precedent it sec_501 c should be revoked is our position that the organization’s exemption under irc n ion the organization did not meet the operational_test under sec_501 during the three years under review therefore it was concluded that this foundation was not organized or ever intended to be operated exclusively for exempt purposes described in sec_501 as a result we are proposing that its tax exemption be revoked retroactive to the date of january 20xx form 886-acrev department of the treasury - internal_revenue_service page -5- tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form_990-pf tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding uniess the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate sincerely thank you for your cooperation if you write please provide a telephone number and if you have any questions please cail the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you enclosures publication publication report of examination marsha a ramirez director eo examinations letter catalog number 34809f
